DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 12/06/2019 and the preliminary Amendment filed on the same day, in which claims 1-13, 27-28, 30-31 are presented for examination, wherein claims 1, 8, 27-28, 30-31 are recited in independent form. The present Application is a 371 of PCT/CN2018/089979 and Claims Foreign Priority to CN201710431213.3 (certified copy received).
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 27, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 27, 28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200037197 to Cho et al (hereinafter d1) in view of United States Patent Application Publication US-20200068427 to Turtinen et al (hereinafter d2) 
 Regarding claim 1, as to the limitation “A data transmission method, applied to a data transmitting end, comprising”d1 teaches a system including a UE, eNB and MME which include at least SDAP entity, PDCP entity, RLC entity, MAC entity, PHY entity (see d1 Fig. 5) wherein the devices include microprocessor, memory network interface, user interface (see d1 Fig. 14) wherein the functionality addressed below may be a method (see d1 para. 0002) stored in a computer readable medium as executable instructions and executed by a processor (see d1 para. 0141-0143) in field of endeavor of wireless communication (see d1 para. 0002);
as to the limitations “transmitting, by an upper layer, a data packet to a corresponding Service Data Adaptation Protocol (SDAP) entity, according to at least one of a network slice identifier, an SDAP identifier, a flow identifier or a session identifier;” d1 discloses transmission of QoS flow(s) (see d1 para. 0105 FIG. 10) including a new layer located above PDCP, called SDAP (Service Data Adaptation Protocol) layer, wherein the SDAP layer performs mapping between a QoS flow and a data radio bearer, and/or performs marking QoS flow ID in both DL and UL packets (see d1 para. 0106), including the UE (i.e. SDAP) receiving a packet (i.e. data packet) with a first QoS flow ID from an upper layer (S1001), wherein the UE checks whether 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of adding, by the SDAP entity, the flow identifier to the data packet; and, transmitting the data packet with the flow identifier to a Packet Data Convergence Protocol (PDCP) entity corresponding to a Data Radio Bearer (DRB), according to a corresponding relationship between the SDAP entity and the DRB as taught by 
Regarding claim 8, as to the limitation “A data transmission method, applied to a data receiving end, comprising:”d1 teaches a system including a UE, eNB and MME which include at least SDAP entity, PDCP entity, RLC entity, MAC entity, PHY entity (see d1 Fig. 5) wherein the devices include microprocessor, memory network interface, user interface (see d1 Fig. 14) wherein the functionality addressed below may be a method (see d1 para. 0002) stored in a computer readable medium as executable instructions and executed by a processor (see d1 para. 0141-0143) in field of endeavor of wireless communication (see d1 para. 0002);
as to the limitations “receiving, by a Packet Data Convergence Protocol (PDCP) entity, a data packet from a data transmitting end, and transmitting the data packet to a corresponding Service Data Adaptation Protocol (SDAP) entity according to a flow identifier carried by the data 

Regarding claim 9, as to the limitation “The method according to claim 8, wherein forwarding by the SDAP entity the data packet to the corresponding network slice, flow and PDU session, comprises: forwarding, by the SDAP entity, the data packet to the corresponding network slice, flow and PDU session, according to at least one of a network slice identifier, an SDAP identifier, the flow identifier, or a session identifier” d1 in view of d2 discloses the 
Regarding claim 27, as to the limitation “A data transmitting end, comprising: a processor, a memory, a network interface and a user interface, wherein the processor, the memory, the network interface and the user interface are coupled through a bus system, the processor is configured to read a program from the memory to perform steps of the data transmitting method”d1 teaches a system including a UE, eNB and MME which include at least SDAP entity, PDCP entity, RLC entity, MAC entity, PHY entity (see d1 Fig. 5) wherein the devices include microprocessor, memory network interface, user interface (see d1 Fig. 14) wherein the functionality addressed below may be a method (see d1 para. 0002) stored in a computer readable medium as executable instructions and executed by a processor (see d1 para. 0141-0143) in field of endeavor of wireless communication (see d1 para. 0002);
as to the limitations “according to claim 1” d1 in view of d2 discloses the method of claim 1 as set forth above with respect to claim 1. 

Regarding claim 28, as to the limitation “A data receiving end, comprising: a processor, a memory, a network interface and a user interface, wherein the processor, the memory, the network interface and the user interface are coupled through a bus system, the processor is configured to read a program from the memory to perform steps of the data transmitting 
as to the limitations “according to claim 8” d1 in view of d2 discloses the method of claim 1 as set forth above with respect to claim 8. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of forwarding, by the SDAP entity, the data packet to an application protocol layer, or forwarding the data packet to a corresponding network slice, a flow and a Protocol Data Unit (PDU) session as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved quality of service flow and/or to improve packet handling after a quality of service flow remapping to a new data radio bearer (see d2 para. 0002) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of: improved quality of service flow without altering the function thereof, wherein both techniques were known and used as of the 
Regarding claim 30, as to the limitation “A computer readable storage medium, which stores a data transmission program, wherein when the data transmission program is executed by a processor, the processor is caused to perform steps of the data transmission method”d1 teaches a system including a UE, eNB and MME which include at least SDAP entity, PDCP entity, RLC entity, MAC entity, PHY entity (see d1 Fig. 5) wherein the devices include microprocessor, memory network interface, user interface (see d1 Fig. 14) wherein the functionality addressed below may be a method (see d1 para. 0002) stored in a computer readable medium as executable instructions and executed by a processor (see d1 para. 0141-0143) in field of endeavor of wireless communication (see d1 para. 0002);
as to the limitations “according to claim 1” d1 in view of d2 discloses the method of claim 1 as set forth above with respect to claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of adding, by the SDAP entity, the flow identifier to the data packet; and, transmitting the data packet with the flow identifier to a Packet Data Convergence Protocol (PDCP) entity corresponding to a Data Radio Bearer (DRB), according to a corresponding relationship between the SDAP entity and the DRB as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found 
Regarding claim 31, as to the limitation “A computer readable storage medium, which stores a data transmission program, wherein when the data transmission program is executed by a processor, the processor is caused to perform steps of the data transmission method”d1 teaches a system including a UE, eNB and MME which include at least SDAP entity, PDCP entity, RLC entity, MAC entity, PHY entity (see d1 Fig. 5) wherein the devices include microprocessor, memory network interface, user interface (see d1 Fig. 14) wherein the functionality addressed below may be a method (see d1 para. 0002) stored in a computer readable medium as executable instructions and executed by a processor (see d1 para. 0141-0143) in field of endeavor of wireless communication (see d1 para. 0002);
as to the limitations “according to claim 8” d1 in view of d2 discloses the method of claim 1 as set forth above with respect to claim 8. 
.
Allowable Subject Matter







Claims 2-7, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200128430 A1 to YI; Seungjune et al. discloses main services and functions of SDAP entity include i) Mapping between a QoS flow and a data radio bearer, and ii) Marking QoS flow ID (QFI) in both DL and UL packets. A single protocol entity of SDAP is configured for each individual PDU session.
US 20200128431 A1 to Jo; Geumsan et al. discloses Mapping between a QoS flow and a data radio bearer, and ii) Marking QoS flow ID (QFI) in both DL and UL packets. A single protocol entity of SDAP is configured for each individual PDU session. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643